Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant 
The amendment filed 12/3/2020 has been entered. The following has occurred: Claims 23 and 36 have been amended; claims 1-22 were previously canceled; No claims have been added. 
Claims 23-43 are pending. 
Effective Filling Date: 8/12/2016.
Response to Amendment
35 U.S.C. 103 Rejections are maintained in light of the amended claim limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Rad et al (U.S. PG Pub 20140074824) in view of Strubbe et al (U.S. Patent 6731307) Hereinafter Rad/Strubbe.
Claim 23. (Currently Amended) A computer-based method for providing a profiled video preview and matching, the method comprising: 
receiving, by a computer processor, user data and at least one user video clip associated with a user; 
(Rad disclose in the abstract where a profile matching invention that includes a plurality of profiles.  Par. 0033 discloses where users (14) are clients, customers, prospective customers, or entities that wish to participate in an on-line dating scenario. Profiles are established by users and where the profiles include that of any type of numeric, voice, video, text, or script data, or any other suitable information. Par. 0034 video camera and where a personal computer is used to access the network 24. Par. 0038-39 discloses where a matching server (20) receives information submitted by the user (14) and creates a profile for the user (14) based on information and is stored in a profile in memory (26).)
The following limitations have been rejected together.
receiving user rating history data; 
associating the user with a similar rating group (SRG) based on the user rating history data, wherein the SRG includes a plurality of users with similar rating history data; 

(Rad discloses in par. 0040 where the server (20) has a database (26a) which contains a pool (30). The matching server uses a selection process for including stored profiles in a pool (30). Par. 0041-42 discloses where a result list (31) is presented to the user. Par. 0043 user can utilize a favorite button (34) that is added to another list. Par. 0044 provides an example where a user saves a profile that they can review at a later time. The user continues through the results list (31). Par. 0045 discloses where a matching server (20) generates a pool (30) by choosing seeds. Seeds include profiles that a user has sent a message to or that a user (14) has expressed a preference for. Each seed is compared to other entities to determine which entities should be included in pool (30). Any characteristic or algorithm can be used to determine whether a profile will be added to a pool. The Examiner is interpreting the pool in the prior art as equivalent to the similarity rating group of the instant application. Rad provides an example where a commonality score is generated based on the comparison between an entity and a seed. The commonality score being a measure of how physically similar the users are to each other. The score is generated based on the number of users expressing a positive preference for both the seed and the entity being compared. The score can also be generated by the more time the seed and entity have been viewed together the larger the commonality score. The Examiner is interpreting the commonality score of the prior art is equivalent to the user history data of the instant application. The prior art is collecting the activity of matching user profiles and managing the profiles with the score in order to organize the profile in the correct pool of users based on commonality. The Examiner asserts the user of the prior art is providing feedback by selecting favorites and/or preferences and as such the user is expressing a feedback on the profiles.)
The following limitations have been rejected together.
displaying, to the user in a user feed, a continuous stream of a plurality of matching profiles corresponding to the plurality of matching items, the plurality of matching items being associated with a plurality of preview videos and a plurality of descriptions; 
presenting, to the user, the plurality of preview videos and the plurality of descriptions for a review; 
receiving, from the user, ratings of the plurality of matching items presented in the plurality of preview videos and the plurality of descriptions  and user feedback with regard to the plurality of matching items; 
based on the ratings and the user feedback, selectively establishing a video communication with the user to present, to the user, a full video associated with one of the plurality of preview videos, the full video being associated with one of the plurality of matching items; 
(Rad discloses in par. 0045-46 the commonality score and how the score is changed by the number of viewers and the number of physical matches. The invention discloses where some pools requires an entity to have a commonality score above a certain threshold in order to become part of a pool (30). The prior art accepts a positive preference from a user and the positive preference affects the commonality score of the entity. The Examiner asserts the feedback from the users providing a positive or a negative response to a profile directly affects the commonality score of other entities. The prior art of Rad uses the commonality score in managing the pool (30) of profiles and where the pools have established thresholds. The Examiner asserts the system/method of Rad continually updates the status of the profiles by the feedback being received by users. The Examiner has stated as set forth above the history data of the instant application is equivalent to the commonality score of the prior art of Rad. The Examiner asserts the prior art organizes the profiles by characteristics and scores and where the organization is by storing the profiles in different pools, the Examiner is interpreting the pool of the prior art is equivalent to the SRG of the instant application. Rad discloses in par. 0044, 0046, 0049, 0055-60 a result list. Par. 0098-0100 and Fig. 7,8, 9 discloses where the user chooses to continue browsing the set of presented users by pressing “Keep playing”, button (94). The prior art receives a right swipe which an approval and a left swipe represents an express disapproval. Rad disclose in the abstract where a profile matching invention that includes a plurality of profiles.  Par. 0033 discloses where users (14) are clients, customers, prospective customers, or entities that wish to participate in an on-line dating scenario. Profiles are established by users and where the profiles include that of any type of numeric, voice, video, text, or script data, or any other suitable information. Par. 0034 video camera. Par. 0038-39 discloses where a matching server (20) receives information submitted by the user (14) and creates a profile for the user (14) based on information and is stored in a profile in memory (26). The Examiner assert the approval and/or disapproval is feedback the user is expressing about the profiles being presented to the user.)
detecting one or more key words during the video communication; 
based on the one or more key words, the user data, and data associated with the SRG, determining shared interests of the user and one of the plurality of users of the SRG associated with the one of the plurality of matching items;
in response to the detection of the one or more key words, selectively providing, by the computer processor, based on the one or more key words and the shared interests, real time suggestions during the video communication, the real time suggestions including at least one or more hints to assist the user in reviewing the one of the plurality of matching items;
(Emphasis added see 103 analysis)
The following limitations have been rejected together. 
 selectively updating the user rating history data based on the user feedback with regard to the plurality of matching items in the plurality of preview videos; and 
selectively updating the SRG associated with the user based on the updated user rating history data.  
(Rad discloses in par. 0045-46 the commonality score and how the score is changed by the number of viewers and the number of physical matches. The invention discloses where some pools requires an entity to have a commonality score above a certain threshold in order to become part of a pool (30). The prior art accepts a positive preference from a user and the positive preference affects the commonality score of the entity. The Examiner asserts the feedback from the users providing a positive or a negative response to a profile directly affects the commonality score of other entities. The prior art of Rad uses the commonality score in managing the pool (30) of profiles and where the pools have established thresholds. The Examiner asserts the system/method of Rad continually updates the status of the profiles by the feedback being received by users. The Examiner has stated as set forth above the history data of the instant application is equivalent to the commonality score of the prior art of Rad. The Examiner asserts the prior art organizes the profiles by characteristics and scores and where the organization is by storing the profiles in different pools, the Examiner is interpreting the pool of the prior art is equivalent to the SRG of the instant application.)
Rad discloses a system and method to create profiles for users and where the profiles are used to organize the profiles into pools of users based on the characteristics of each profile. Par.0074 where the matching server (20) prompts the user with a question about the entities, such as asking whether or not the user likes the entity (another user). While the prior art of Rad interacts by prompting the user with questions, the prior art does not explicitly disclose where the matching server provides a prompt suggestion.
To be more specific, Rad does not explicitly disclose:
detecting one or more key words during the video communication; 
based on the one or more key words, the user data, and data associated with the SRG, determining shared interests of the user and one of the plurality of users of the SRG associated with the one of the plurality of matching items;
in response to the detection of the one or more key words, selectively providing, by the computer processor, based on the one or more key words and the shared interests, real time suggestions during the video communication, the real time suggestions including at least one or more hints to assist the user in reviewing the one of the plurality of matching items;
 (Emphasis added)
Strubbe discloses in col. 13 lines 50-55 where keywords are used in determining a user’s interests as well as their personality, which the determining of user’s interest and personality is equivalent to determining share interests of the user of the instant application. Keywords from the user’s responses can be classified using standard learning techniques to support classification of (common) interests and personality. Greater interests can be given to some keywords in forming searches for responses. Col. 31 lines 53-55 where the conversation simulator detects a sad mood of the user and generates a sympathetic response. Strubbe discloses in claim 1 where the controller is programmed to generate responses to natural language declarations. Col. 16 lines 53-55 where natural language techniques identify keywords and phrases. Claim 5 conversation simulator determine content of a response. The Examiner asserts the prior art of Strubbe is using a system to interact with the user and provide responses to the user based on collecting data about the user and detecting a proper response. Claim 7 and 16, a dialogue response. Col. 31 lines 27-51 teaching extracting keywords such as “Pokeman” and “like” in conversation data to determine shared interest in the subject “Pokeman.”
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for Rad to incorporate the features of Strubbe in assisting a user with responses to assist the user in interacting with others over a network. The combination 
Claim 24. (Previously Presented) The method of claim 23, wherein the search is performed based on one or more of the following: 
match criteria, common term matching, a distance, and matching priorities.  
(Rad discloses in par. 0048-49 analyzing text strings. Par. 0061 matching server (20) uses demographic data may include, but not limited to, age, education, ethnicity, income and location. Par. 0095 hobbies. Par. 0064 distance between users. Par. 0039 and 0093 discloses where profile information includes height, weight, age, location, income and ethnicity. Rad discloses in par. 0039 where the user is presented with a number of questions and where the characteristics that are important to people are rated on a numerical scale. The questions are presented to the user as part of the registration process and builds the profile of each user. Rad provides an example questions such as “On a scale of 1-10, how important is that your match has the same education level as you?” Rad provides a list of questions which identifies characteristics about the user 14. The collected information is including height, weight, and age, and location, ethnicity of user, birthplace, parents, eating habits, activities, and goals of the user (14). Strubbe discloses in col. 13 lines 50-55 where keywords are used in determining a user’s interests as well as their personality. Keywords from the user’s responses can be classified using standard learning techniques to support classification of interests and personality. Greater interests can be given to some keywords in forming searches for responses.)
In regards to claims 25 and 26, the claims have been rejected together.
Claim 25. (Currently Amended) The method of claim 23, wherein the real time suggestions are provided by an in-application assistant and further include one or more of the following:  
 a common activity and a conversational point based upon shared interests.  
Claim 26. (Currently Amended) The method of claim 25, wherein the conversational point is provided at set intervals, via a text chat or a live video chat, the conversational point being provided upon detection of the one or more key words, a term, a phrase in the text chat or the live video chat.  
(Strubbe discloses in claim 1 where the controller is programmed to generate responses to natural language declarations. Col. 16 lines 53-55 where natural language techniques identify keywords and phrases. Col. 22 lines 1-8 conversation simulators use the utterance of the user such as a phrase or sentence. Claim 5 conversation simulator determine content of a response.)
Claim 27. (Previously Presented) The method of claim 23, the plurality of matching profiles are selected based on weights and values associated with a plurality of parameters.  
(Rad discloses in par. 0056-0057 computed average may be weighted by the strength of the commonality score between Sally and each entity with whom she has a commonality score. Par. 0054 identified keywords may be used at a means of weighting various scores. Par. 0055 discloses where the matching server (20) analyzes profiles by comparing it to a list of predefined keywords. The more words the more likely in Rad’s example for Sally’s profile to be in Harry’s result list (31).)
Claim 28. (Previously Presented) The method of claim 23, wherein the real time suggestions are based on one or more of the following: 
user profile data, shared interests, hobbies, historical interactions, and current interactions.  
(Rad discloses par. 0095 hobbies. Strubbe provides an example in col. 22 lines 23-30 where a phrase includes the word “fan” and the word “Shakespeare” close to one another and identifies the user likes “Shakespeare”. The Examiner asserts the combination teaches where phrases and sentences are used to retrieve responses and/or to match a response to the content of the phrase and/or sentence. Strubbe col. 31/32 lines 67/1-3 where profile data includes such things as favorite television show, hobby interests, etc.)
Claim 29. (Currently Amended) The method of claim 23, further comprising generating a profile for the user based upon the user data, creating a video to promote at least one of the user, a product, and a service, and labeling the user profile with terms.  
(Rad disclose in the abstract where a profile matching invention that includes a plurality of profiles.  Par. 0033 discloses where users (14) are clients, customers, prospective customers, or entities that wish to participate in an on-line dating scenario. Profiles are established by users and where the profiles include that of any type of numeric, voice, video, text, or script data, or any other suitable information. Par. 0034 video camera. Par. 0038-39 discloses where a matching server (20) receives information submitted by the user (14) and creates a profile for the user (14) based on information and is stored in a profile in memory (26).)
In regards to claims 30 and 31, the claims have been rejected together. 
Claim 30. (Previously Presented) The method of claim 23, wherein the search is performed by entering search criteria and matching search terms to identifying labels.  
Claim 31. (Currently Amended) The method of claim 30, wherein the identifying labels associated with the plurality of matching items in the plurality of preview videos include a plurality of descriptive terms associated with the plurality of matching items.  
(Rad, Par. 0055 discloses where the matching server (20) analyzes profiles by comparing it to a list of predefined keywords. Rad provides an example of Harry’s query, matching server (20) evaluates Sally’s profile for inclusion in Harry’s result list (31), the more keywords found in both profiles results in Sally’s profiled being included in Harry’s result list (31). Rad discloses in par. 0044, 0046, 0049, 0055-60 a result list. Par. 0098-0100 and Fig. 7,8, 9 discloses where the user chooses to continue browsing the set of presented users by pressing “Keep playing”, button (94). The prior art receives a right swipe which an approval and a left swipe represents an express disapproval. The Examiner is interpreting the first view of the data of a user as a preview and where when the user likes the user the user may see additional information about the user. Strubbe provides an example in col. 22 lines 23-30 where a phrase includes the word “fan” and the word “Shakespeare” close to one another and identifies the user likes “Shakespeare”. The Examiner asserts the combination teaches where phrases and sentences are used to retrieve responses and/or to match a response to the content of the phrase and/or sentence.)
Claim 32. (Currently Amended) The method of claim 23, wherein the video communication is maintained as long as participating users rate the video communication as satisfactory.  
(Rad discloses in par. 0097 where a user can communicate directly by selecting like button (86). Par. 0100 provides the first user and the second user with a way to directly contact the other, such as sending a message or providing voice or video communication. The Examiner asserts the prior art of Rad identifies a right swipe or a left swipe and where the right swipe maintains the user in the result list for the first user (satisfactory). Par. 0093 discloses where once user 14 has expressed disapproval of a user profile, the matching server will no longer present the disapproved user profile to the user in future searches.)
Claim 33. (Currently Amended) The method of claim 23, wherein each of the ratings include general numerical ratings or ratings per an attribute of a plurality of attributes.  
(Rad discloses in par. 0039 where the user is presented with a number of questions and where the characteristics that are important to people are rated on a numerical scale. The questions are presented to the user as part of the registration process and builds the profile of each user. Rad provides an example questions such as “On a scale of 1-10, how important is that your match has the same education level as you?” Rad provides a list of questions which identifies characteristics about the user 14. The collected information is including height, weight, and age, and location, ethnicity of user, birthplace, parents, eating habits, activities, and goals of the user (14). Par. 0069 rate physical attractiveness based on feedback from a user on a scale of 1-9. Par. 0061 matching server (20) uses demographic data may include, but not limited to, age, education, ethnicity, income and location. Par. 0095 hobbies. Par. 0064 distance between users. Par. 0039 and 0093 discloses where profile information includes height, weight, age, location, income and ethnicity. Strubbe discloses in col. 20 line 17 personality of the user. Col 21 line 10-11 and 41, col. 22 lines 44-46 mood/personality classifier. Col. 22 lines 50-51 personality.)
Claim 34. (Previously Presented) The method of claim 33, wherein the plurality of attributes include one or more of the following: 
an appearance, a composure, and a personality.  
(Rad discloses in par. 0013 level of attractiveness (appearance). Par. 0056 level of physical attractiveness to an entity in a pool (30). Par. 0056-57, physical attractiveness scores. Physical attractiveness ratio. Par. 0068 evaluates the attractiveness of an entity pool through collected feedback from users. Strubbe discloses in col. 20 line 17 personality of the user. Col 21 line 10-11 and 41, col. 22 lines 44-46 mood/personality classifier. Col. 22 lines 50-51 personality.)
Claim 35. (Currently Amended) The method of claim 23, wherein the plurality of matching items in the plurality of preview videos includes one of the following: 
an individual, a product, and a service.  
(Rad, par. 0033 discloses where users (14) are clients, customers, prospective customers, or entities that wish to participate in an on-line dating scenario. Profiles are established by users and where the profiles include that of any type of numeric, voice, video, text, or script data, or any other suitable information.)
Claim 36. (Currently Amended) A system for providing a profiled video preview and matching, the system comprising: 
The following limitations have been rejected together.
a computer processor; 
a memory in communication with the computer processor; and 
an input/output (I/O) device in communication with the computer processor; wherein the computer processor is configured to: 
(Rad par. 0032 and 0034 system 100 facilitating online dating in a network environment. Fig. 1 matching server 20, CPU 28 and 26a and 26b memory. Terminal 10 (comprises interface 16 so that the user may interact with terminal 10) and display 12. Terminal 10 and matching server 20 are communicatively coupled via network connections 22 and network 24.)
For the sake of brevity by having to repeat the rejection of claim 23, the Examiner refers and incorporates the rejection that has been provided for claim 23 above regarding limitations below.
receive user data and at least one user video clip associated with a user; 
receive user rating history data; 
associate the user with a similar rating group (SRG) based on the user rating history data, wherein the SRG includes a plurality of users with similar rating history data; 
perform a search based on the user data and the SRG to select a plurality of matching items, the plurality of matching items including a plurality of items previously rated by the plurality of users of the SRG; 

presenting, to the user, the plurality of preview videos and the plurality of descriptions for a review; receive, from the user, ratings the plurality of matching items presented in the plurality of preview videos and the plurality of descriptions and a user feedback with regard to the plurality of matching items; 
based on the ratings and the user feedback, selectively establish a video communication with the user to present, to the user, a full video associated with one of the plurality of preview videos, the full video being associated with one of the plurality of matching items;
detect one or more key words during the video communication;
based on the one or more key words, the user data, and data associated with the SRG, determining shared interests of the user and one of the plurality of users of the SRG associated with the one of the plurality of matching items;
in response to the detection of the one or more key words, selectively provide based on the one or more key words and the shared interests, real time suggestions during the video communication, the real time suggestions including at least one or more hints to assist the user in reviewing the one of the plurality of matching items ; 
the user feedback with regard to the plurality of matching items in the plurality of preview videos; 
and selectively update the SRG associated with the user based on the updated user rating history data.  
Claim 37. (Previously Presented) The system of claim 36, wherein the user data includes one or more of the following: 
user profile data, user match criteria, and labels associated with the user.  
(Rad discloses in par. 0039 where the user is presented with a number of questions and where the characteristics that are important to people are rated on a numerical scale. The questions are presented to the user as part of the registration process and builds the profile of each user. Rad provides an example questions such as “On a scale of 1-10, how important is that your match has the same education level as you?” Rad provides a list of questions which identifies characteristics about the user 14. The collected information is including height, weight, and age, and location, ethnicity of user, birthplace, parents, eating habits, activities, and goals of the user (14). Strubbe col. 31/32 lines 67/1-3 where profile data includes such things as favorite television show, hobby interests, etc.)
Claim 38. (Previously Presented) The system of claim 37, wherein the user profile data includes one or more of the following: 
a name, gender, a date of birth, a location, a qualification, a skillset, a profession, a hobby, an interest, and a preferred language.  
(Rad discloses in par. 0039 provides a list of questions which identifies characteristics about the user 14. The collected information is including height, weight, and age, and location, ethnicity of user, birthplace, parents, eating habits, activities, and goals of the user (14). Par. 0093 discloses gender, hair color, eye color, or occupation. Par. 0095 discloses a picture, an icon, name, location information, gender, physical attributes, hobbies and other profile information. Strubbe col. 31/32 lines 67/1-3 where profile data includes such things as favorite television show, hobby interests, etc.)
For the sake of brevity by having to repeat the rejection of claim 27, the Examiner refers and incorporates the rejection that has been provided for claim 27 for the rejection to be applied to claim 39.
Claim 39. (Previously Presented) The system of claim 36, the plurality of matching profiles are selected based on weights and values associated with a plurality of parameters.  
For the sake of brevity by having to repeat the rejection of claim 28, the Examiner refers and incorporates the rejection that has been provided for claim 28 for the rejection to be applied to claim 40.
Claim 40. (Previously Presented) The system of claim 36, wherein the real time suggestions are based on one or more of the following: 
user profile data, shared interests, hobbies, historical interactions, and current interactions.  
For the sake of brevity by having to repeat the rejection of claims 30 and 31, the Examiner refers and incorporates the rejection that has been provided for claims 30 and 31 for the rejection to be applied to claims 41 and 42.
Regarding claims 41 and 42 the claims have been rejected together. 
Claim 41. (Previously Presented) The system of claim 36, wherein the search is performed by entering search criteria and matching search terms to identifying labels.  
Claim 42. (Currently Amended) The system of claim 41, wherein the identifying labels associated with the plurality of matching items in the plurality of preview videos include a plurality of descriptive terms associated with the plurality of matching items.  
Response to Arguments
Applicant’s arguments filed on 12/3/2020 have been fully considered but they are not persuasive. 
II. Rejections of Claims Under 35 U.S.C. §103
The Examiner asserts that the applicant’s arguments are directed towards amended claim limitations and are, therefore, considered moot.  However, the Examiner has responded to the amended amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments. Still, even though the argument are deem moot. The Examiner will rephrase the response below for easy reference. 
The Applicant argues that Strubbes identifies the mood of the user but does not determine shared interests of the user and one of the plurality of users. In Strubbes, in col. 13 lines 50-55 where keywords are used in determining a user’s interests as well as their personality, which the determining of user’s interest and personality is equivalent to determining share interests of the user of the instant application. Keywords from the user’s responses can be classified using standard learning techniques to support classification of (common) interests and personality. Col. 16 lines 53-55 where natural language techniques identify keywords and phrases. Specifically in Col. 31 lines 27-51, Strubbes teaches the extracting of keywords such as “Pokeman” and “like” in conversation data to determine shared interest in the subject “Pokeman” between the users. 


Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Spiegel (US 8060463 B1) is directed to a computer-implemented matching service matches users to other users, and/or to user communities, based at least in part on a computer analysis of event data reflective of user behaviors. The event data may, for example, evidence user affinities for particular items represented in an electronic catalog, such as book titles, music titles, movie titles, and/or other types of items that tend to reflect the traits of users. Event data reflective of other types of user actions, such as item-detail-page viewing events, browse node visits, search query submissions, and/or web browsing patterns may additionally or alternatively be considered. By taking such event data into consideration, the matching service reduces the burden on users to explicitly supply personal profile information, and reduces poor results caused by exaggerations and other inaccuracies in such profile information.
Kanigsberg et al. (US 20080294624 A1) is directed to a search technology generates recommendations with minimal user data and participation, and provides better interpretation of user data, such as popularity, thus obtaining breadth and quality in recommendations. It is sensitive to the semantic content of natural language terms taken from user profiles at social networking and online dating applications and blogs. The profiles and blogs can include interests, eccentricities, age, gender, and location information associated with the user. The interest information can include music, . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687